Citation Nr: 0212453	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-16 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from April 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2000, 
which denied service connection for peripheral neuropathy.  


FINDINGS OF FACT

1.  The veteran does not have acute or subacute peripheral 
neuropathy.

2.  Chronic peripheral neuropathy was first manifested many 
years after service, and is not due to any incident of 
service, including Agent Orange exposure.


CONCLUSION OF LAW

Chronic peripheral neuropathy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has peripheral neuropathy, which 
developed as a result of his exposure to Agent Orange in 
Vietnam.  

The file shows that through correspondence, the rating 
decision, the statements of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
relevant medical records have been obtained, and, because he 
has undergone an evaluation for peripheral neuropathy, an 
additional examination for compensation purposes is not 
warranted.  The Board is satisfied that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The veteran had active service from April 1970 to March 1972.  
He was in Vietnam from November 1970 to November 1971.

Service medical records do not show complaints or findings of 
peripheral neuropathy, nor is the condition show for many 
years after service.  

In December 1999, the veteran underwent a neurological 
evaluation by M. A. Sloan, M.D.  The veteran said that the 
previous summer, he had developed numerous symptoms, 
including headaches, sweating, shaking, swelling of the 
hands, dizziness, and headaches.  Currently, he described 
tinnitus and bone and joint aches and pains.  Sensory 
examination revealed a glove and stocking type peripheral 
neuropathy to the knees and elbows bilaterally.  The 
impression was that the veteran had myalgias, migraines, and 
signs of peripheral neuropathy.  Nerve studies were 
recommended.  

In May 2000, the veteran was evaluated at the VA.  He 
complained of all-over body aches.  He gave a history of 
Agent Orange exposure.  His symptoms included numbness and 
tingling in the left fingers, worsening over the past year.  
Nerve conduction studies and electromyogram resulted in an 
impression of mild chronic sensorimotor polyneuropathy, 
predominantly axonal.  Possible etiologies included alcohol, 
B12 deficiency, and Agent Orange exposure.  

In July 2000, the veteran's treating VA physician wrote that 
the veteran had mild, chronic, predominantly axonal, 
sensorimotor polyneuropathy.  He said that the veteran had a 
history of Agent Orange exposure.  However, he had not had 
any alcohol since 1982, and his recent B12 level was normal.  
Therefore, the doctor did not believe that the latter two 
conditions were responsible for polyneuropathy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for certain specified diseases, including acute and 
subacute peripheral neuropathy, based on presumed exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  "Acute and subacute 
peripheral neuropathy" is defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  Moreover, in the 
case of acute and subacute peripheral neuropathy, the 
disability must be manifest to a degree of 10 percent or more 
within a year after the last exposure in service.  38 C.F.R. 
§ 3.307(a)(6).  

The veteran's peripheral neuropathy was diagnosed in 1999, 
many years after service, and a several month history of 
symptoms was reported at that time.  Moreover, both the 
private and VA records show a diagnosis of chronic peripheral 
neuropathy; chronic peripheral neuropathy is not a disease 
which is presumptively associated with Agent Orange exposure.  
Therefore, service connection is not warranted on a 
presumptive basis.  

Nevertheless, service connection based on herbicide exposure 
may still be established with proof of actual direct 
causation.  See Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  In support of his claim, he has submitted the VA 
neurological evaluation report dated in May 2000, which noted 
that possible causes of peripheral neuropathy were alcohol, 
Vitamin B12 deficiency, and Agent Orange exposure.  In 
addition, he submitted a July 2000 letter from his treating 
VA physician, who noted that he did not believe the veteran's 
peripheral neuropathy was caused by alcohol or Vitamin B12 
deficiency, although he stopped short of an affirmative 
declaration that the disorder was caused by Agent Orange 
exposure.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
National Academy of Sciences (NAS) was selected to review and 
evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on June 24, 2002 (67 FR 42600-08).  

NAS initially noted that chronic nervous system disorders 
(chronic peripheral neuropathy) could be induced by many 
common medical and environmental disorders unrelated to 
herbicide exposure, such as alcoholism, diabetes, and 
exposure to other toxic chemicals, and that while many case 
reports suggested that acute or subacute (transient) 
peripheral neuropathy could develop with exposure to dioxin, 
the most rigorously conducted studies argued against a 
relationship between dioxin or herbicides and chronic 
peripheral neuropathy.  59 FR 341-46 (Jan. 4, 1994).  

Later, NAS stated that no new information had appeared to 
alter its previous conclusions on chronic persistent 
peripheral neuropathy, observing that where peripheral 
neuropathy is due to a toxic exposure (such as to 
herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated, and it would not be expected to appear 
for the first time many years after exposure.  Consequently, 
the Secretary determined that a positive association between 
chronic nervous system disorders and herbicide exposure did 
not exist.  64 FR 59232-43 at 59238-9 (Nov. 2, 1999).  

Most recently, this position was reiterated, and NAS 
concluded that there remains inadequate or insufficient 
evidence of an association between exposure to herbicides and 
chronic persistent peripheral neuropathy.  67 FR 42605 (June 
24, 2002).  

This scientific evidence that there is no positive 
association between herbicide exposure and the development of 
peripheral neuropathy many years later outweighs the medical 
statements suggesting a possibility that the veteran's 
chronic peripheral neuropathy was linked to inservice Agent 
Orange exposure.  The Board concludes that chronic peripheral 
neuropathy began years after service and was not caused by 
any incident of service, including Agent Orange exposure.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy is denied.  


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

